Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 29, 36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bouyoucos et al (‘041) in view of Lababidy et al (‘896).
 	Bouyoucos et al discloses an unmanned vessel system (see Figs. 3A and 3B) that includes a hull system (10) to provide buoyancy in a water column, a compressed air source (35), one or more seismic sources (14) to generate seismic energy, a deployment apparatus (214) to deploy the one or more seismic sources from the hull system to the water column, and a source line (33) to provide the compressed air from the compressed air source to the seismic sources.  
	The difference between claim 29 and Bouyoucos et al is the claim specifies that the deployment apparatus includes a slipway configured to deploy the seismic source(s) to the water column aft of the vessel system.

 	In view of Lababidy et al, it would have been obvious to one of ordinary skill in the art to have modified Bouyoucos et al’s vessel to include a slipway for easily deploying the seismic sources to the water column.  Claim 29 is so rejected.
	Per claim 36, see Lababidy et al, roller (50) and winch (60).
	Per claim 39, see Bouyoucos et al, compressor (35).
	Per claim 40, see Bouyoucos et al, air-guns (30).
	
4.	Claim(s) 29, 36, 39, 40, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Van Es et al (‘844) in view of Lababidy et al (‘896).
Van Es et al discloses an unmanned vessel system (see Fig. 4) that includes a hull system (44) to provide buoyancy in a water column, a compressed air source (49), one or more seismic sources (40) to generate seismic energy, a deployment apparatus (42) to deploy the one or more seismic sources from the hull system to the water column, and a source line (implicit since the use of air-guns would require a source line for the compressed air to travel) to provide the compressed air from the compressed air source to the seismic sources.  
The difference between claim 29 and Van Es et al is the claim specifies that the deployment apparatus includes a slipway configured to deploy the seismic source(s) to the water column aft of the vessel system.

 In view of Lababidy et al, it would have been obvious to one of ordinary skill in the art to have modified Van Es et al’s vessel to include a slipway for easily deploying the seismic sources to the water column.  Claim 29 is so rejected.
Per claim 36, see Lababidy et al, roller (50) and winch (60).
Per claim 39, see Van Es et al, compressor (49).
Per claim 40, see Van Es et al, air-guns (40).
Per claims 41 and 42, see Van Es et al, page 11, lines 3-12.

5.	Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Van Es et al (‘844) in view of Lababidy et al (‘896), as applied to claim 29 above, and further in view of Welker et al (‘239).
The difference between claim 30 and Van Es et al is the claimed “an autonomous control system”.  Although it may be implicit that the deployment apparatus of Van Es et al would include a deployment system, such is not explicitly disclosed.
 	Welker et al teaches a deployment system (14) to operate the deployment apparatus (15) to deploy the one or more seismic sources (16).  
Therefore, in view of Welker et al, it would have been obvious to one of ordinary skill in the art to have further modified the apparatus of Van Es et al to include a control system for deploying the seismic sources since such control system would allow for the well-known change in depth of towed sources.  Claim 30 is so rejected.
.

Terminal Disclaimer
6.	The terminal disclaimer filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,254,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
7.	Claims 34, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 48-50 and 53-59 are allowed.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 29-33, 36 and 39-42 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl